                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LARRY YOUNG,

                   Petitioner,                             8:18CV372

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
BRAD HANSEN,

                   Respondent.

       On January 2, 2019, the court advised Petitioner that it would construe his
“Request for Relief From Judgment Under Rule 60(b)(3)(4)(6) and (d)(1) and (2)”
(filing no. 1) as a petition for writ of habeas corpus under 28 U.S.C. § 2254 if he
did not voluntarily withdraw his petition within 30 days and directed Petitioner to
file an amended petition for writ of habeas corpus if he decided to allow this action
to proceed as one brought pursuant to 28 U.S.C. § 2254. (Filing No. 11.)
Furthermore, the court advised Petitioner that if he failed to respond to the court’s
January 2, 2019 Memorandum and Order or file an amended petition within 30
days, then this matter would be dismissed without prejudice and without further
notice. To date, Petitioner has not filed an amended petition or taken any other
action in this matter.

       IT IS THEREFORE ORDERED that the Petition for Writ of Habeas Corpus
(filing no. 1) is denied and dismissed without prejudice. No certificate of
appealability has been or will be issued. A separate judgment will be entered.

      Dated this 14th day of February, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
